DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 02/14/2022 has been entered. Claim 1 has been amended. Claims 4-8 remain withdraw. therefore, claims 1-3 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, last two lines recites the limitation “a horizontal supporting strut”; it is understood that it is one of the “horizontal supporting struts” established in line 2-3 of claim 1, therefore examiner recommends reciting “a horizontal supporting strut of the horizontal supporting struts” in the last two lines.
Claim 2 recites “a previously installed neighboring modular guard rail” in line 4, and then again “a previously installed neighboring modular guard rail” in line 5. These must be two different previously installed neighboring modular guard rails on two opposite sides of the modular guard rail of claim 1. Hence, examiner recommends reciting “a second previously installed neighboring modular guard rail” in line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandurand, US (6983824).
In regards to claim 1 Dandurand discloses:
A modular guard rail (10; fig. 1) for construction scaffolding, the construction scaffolding having vertical posts (5A-B) and horizontal supporting struts (172, 182), the modular guard rail comprising: a first vertical support member (right hand side 140); a second vertical support member (left hand side 140) disposed substantially parallel to and spaced apart from said first vertical support member (as shown in fig. 1); a plurality of horizontal rails (right and left hand side 56s, 68s; shown in fig. 2 on right and left hand side 140s) extending between and substantially perpendicularly to said first vertical support member (right hand side 140) and said second vertical support member (left hand side 140 - note that 160 is part of the horizontal rail and that its thickness has an extent that is “extending between” the first and second vertical members - if the applicant amended the claim to require an entirety of a major length of the horizontal to extend directly between the first and second vertical members, this said amendment would overcome the interpretation as applied) and along with said first vertical support member and said second vertical support member defining a guard rail frame (fig. 1 & 2); a first support bracket (upper inboard fitting 22 on the right hand side 140; see figures 1 and 2) disposed on a first side (right hand side) of the modular guard rail adjacent said first vertical support member (right hand side 140), a second support bracket (upper inboard fitting 22 on the left hand side 140; see figures 1 and 2) disposed on a second side (left hand side) of the modular guard rail opposite said first side and adjacent said second vertical support member (left hand side 140), a third support bracket (lower inboard fitting 52 on the right hand side 140; see figures 1 and 2) disposed on said first side (right hand side) of the modular guard rail adjacent said first vertical support member (right hand side 140), and a fourth support bracket (lower inboard fitting 52 on the left hand side 140; see figures 1 and 2) disposed on said second side (left hand side) of the modular guard rail adjacent said second vertical support member (left hand side 140); each of said first support bracket, said second support bracket, said third support bracket and said fourth support bracket comprising two respective leg portions (see annotated drawings) and a respective connecting portion (see annotated drawings) connecting said two leg portions and defining a respective open mouth portion (see annotated drawings) opposite said connecting portion and between said two leg portions (see annotated drawings); each of said respective open mouth portion of said first support bracket, said second support bracket, said third support bracket and said fourth support bracket facing a same direction parallel to said plurality of horizontal rails (open mouths of all four brackets facing forward in the horizontal direction parallel to right and left hand side rails 56s. 68s) and perpendicular to said horizontal supporting struts (horizontally extending 172 & 182 as shown in fig. 2 perpendicular to forward facing direction of all four brackets) of the construction scaffolding; said first support bracket and said third support bracket (right hand side 22 and 52) configured to engage a first vertical post (5A) of the construction scaffolding; said second support bracket and said fourth support bracket (left hand side 22 and 52) configured to engage a second vertical post (5B) of the construction scaffolding; a fifth support bracket (top right hand side 152 or 162; figs. 1 & 2) disposed on said first side (right hand side) adjacent said first vertical support member (right hand side 140); said fifth support bracket comprising two leg portions (see annotated drawings) and a connecting portion (see annotated drawings) connecting said two leg portions of said fifth support bracket and defining an open mouth portion (the hole that 156A passes through; fig. 3; facing forward) of said fifth support bracket opposite said connecting portion of said fifth support bracket and between said two leg portions of said fifth support bracket fig. 2; said open mouth portion of said fifth support bracket, facing a direction (forward direction) perpendicular to said plurality of horizontal rails (it is perpendicular to the thickness and height directions of 56 for example; note that the horizontal rail has 3 dimensions such that it’s height and thickness direction are perpendicular so as to meet the limitation as claimed); and said fifth support bracket configured to engage a horizontal supporting strut (172 or 182 in 152 or 162 respectively; fig. 2) of the construction scaffolding.



    PNG
    media_image1.png
    713
    664
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    922
    753
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    676
    429
    media_image3.png
    Greyscale

In regards to claim 2 Dandurand discloses wherein said second support bracket and said fourth support bracket are configured so that said second support bracket rests on a respective first support bracket of a previously installed neighboring modular guard rail and said fourth support bracket rests on a respective third support bracket of a previously installed neighboring modular guard rail (prior to installing platforms 120A and 120B having two portable structures / modular guard rail 10 side by side and having the first and third as well as the second and fourth brackets being attached to the same common cylindrical outboard fitting 60; figs. 1 & 5; dictates that the above pairs of bracket are “configured so that” to be slightly angled to rests on a respective first support bracket of the previously installed neighboring modular guard rail). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dandurand, US (6983824) as applied to claim 1 above.
	In regards to claim 3 Dandurand does not explicitly disclose said first vertical support member and said second vertical support member are located approximately three inches from an edge of an adjacent vertical post. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current invention to have the first and second vertical support members located approximately three inches from an edge of an adjacent vertical post, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the distances between the posts/members to best fit the application at hand. Changing the sizes/proportions of a device is also considered within the skill of a person of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments submitted 02/14/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634